220 F.2d 439
S. P. BEECHER, Appellant,v.Homer SMITHSON, Trustee, Appellee.
No. 13693.
United States Court of Appeals, Ninth Circuit.
February 2, 1955.

See also 217 F.2d 304.
S. P. Beecher, in pro. per.
C. D. Randall, Spokane, Wash., for respondent Leavenworth State Bank.
Henry R. Newton, Spokane, Wash., for respondent Federal Land Bank of Spokane.
John J. Ripple, Spokane, Wash., Fred M. Crollard, Sr., Wenatchee, Wash., for respondent Smithson.
Before DENMAN, Chief Judge, and BONE and POPE, Circuit Judges.
PER CURIAM.


1
Beecher, seeking a writ of certiorari from the Supreme Court of the United States in this case, attempts to designate to the Clerk for his record for the Supreme Court all the records, briefs and exhibits in his scores of appeals in this bankruptcy proceeding. The Clerk seeks our instructions on Beecher's fourth attempt for such an absurd procedure.


2
The Clerk is instructed to ignore Beecher's attempted designation and to prepare a record containing only matters pertinent to his seeking certiorari in this case number 13,693.